Judgment, Supreme Court, New York County (Alfred Donati, Jr., J.), rendered November 1, 1993, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
*298The trial court properly exercised its discretion in allowing the People to introduce limited background testimony as to buy and bust operations on rebuttal in order to attempt to negate the agency defense raised by defendant and to explain the absence of money and drugs in his possession at the time of his arrest (see, People v Alvino, 71 NY2d 233, 248; People v Vargas, 213 AD2d 258, lv denied 86 NY2d 742).
We perceive no abuse of discretion in sentencing. Concur— Rosenberger, J. P., Wallach, Kupferman, Ross and Williams, JJ.